DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of copending Application No. 17361455. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing. The limitations recited in claims 1, 12 and 13 correspond to the limitations of claims 12, 12 and 13 of 17361455, respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka (US 20120105317).
	As to claim 1, 12 and 13, Oka discloses the claimed subject matter, including a display section (12, 32, Fig. 2, paragraphs 0025-0026, 0034); an interface circuit (26, 26a,  24, connection from the outside, Fig. 2, paragraphs 0026, 0031, 0039) to which an image signal corresponding to a first image is input from an image supply device; an integrated circuit (22, 34, Figs. 2, 6, paragraphs 0029-0028, 0034, 0045, 0053) configured to generate a second image obtained by reducing visibility of the first image based on the image signal; and a processor (22, Fig. 6, paragraphs 0053, 0054) programmed to, when a first condition is satisfied, cause the display section to display the second image (paragraph 0053, “When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process. In this case, the image having been subjected to the blurring process may be displayed on the display 
	As to claim 2, the claimed limitation is disclosed by Oka (paragraphs 0052, 0053).
	As to claim 3, the claimed limitation is disclosed by Oka (paragraph 0041).
	As to claim 4, the claimed limitation is disclosed by Oka (paragraph 0054).
	As to claim 5, the claimed limitation is disclosed by Oka (paragraphs 0052-0054).
	As to claims 6 and 7, the claimed limitations are disclosed by Oka (28, 13, Figs. 2, 6, paragraphs 0023, 0032, 0053, 0054).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US 20190238805 A1) discloses a projector and method for controlling projector. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.



/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
February 26, 2022